Title: From George Washington to William Hartshorne, 14 September 1785
From: Washington, George
To: Hartshorne, William



Sir,
Mount Vernon 14th Septr 1785.

Colo. Wm Fitzhugh of Maryland has this day requested me, to enter his name for one share of the Potomac navigation; of which I give you this information: he has also deposited in my hands ten pounds for the first & second advances thereon; which I will pay you when I come next to town, or to your order at any time.
I should take it very kind of you to forward the enclosed letter by the first safe conveyance: it contains a summons of some consequence to me. I am Sir &c.

G; Washington

